DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting and handling a processor fault, does not reasonably provide enablement for other types of faults that occur in electrical systems.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The claims provide for a fault detector and a determination of a fault that can occur in any portion of type of electrical system, but the specification is only enabling for processor faults.  The specification only discusses faults having to do with a processor and never mentions or describes how the fault detector or a method that includes detecting a fault could be used when there is an electrical fault not based in the processor.  The inventor provides no direction as to how to handle faults outside of the processor and therefor one having ordinary skill in the art would be required to experiment a great deal to handle other types of faults.  Since this is an invention that deals with an electrical system, it can be assumed that other types of electrical faults are possible, not just ones having to do with the processor, and that one having ordinary skill in the art would not be capable of dealing with a general fault in the system based on the disclosure and that ordinary skill.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites in the preamble the subcombination of a “power management system” that is inconsistent with the body of the claim that recites limitations directed to the combination of the power management system and a land-based, sea-based or air-based vehicle.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a land-based, sea-based or air-based vehicle is not an inherent component of the power management system. Claim 7 is rejected as being dependent on claim 3 and therefore containing the same defect.
Claim 4 recites in the preamble the subcombination of a “power management system” that is inconsistent with the body of the claim that recites limitations directed to the combination of the power management system and an aircraft.  This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because an aircraft is not an inherent component of the power management system.
The term “large caliber” in claim 7 is a relative term which renders the claim indefinite. The term “large caliber” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “large caliber” renders the term “projectile” indefinite because it is not possible to ascertain how big of a caliber a projectile would need to be considered “large caliber”.
Claim 20 contains the phrase “a fault detector” which renders the claim indefinite because it is not possible to ascertain if the phrase is referring to the previously claimed fault detector or a new distinct fault detector.  As best understood the phrase refers to the previously claimed fault detector.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 9, 11, 16, and 18-20 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by McGregor et al. (hereinafter McGregor, US Patent Number 5464956).
Regarding claim 1, McGregor discloses a power management system, comprising: a pitot tube (Figure 2, Column 2 lines 63-65); one or more heating elements disposed in the pitot tube (Column 1 lines 43-50); one or more power switches, wherein each power switch of the one or more power switches is coupled to a respective heating element and configured to energize or de-energize the respective heating element in response to a control signal (Figure 2 element 13); a temperature detector coupled to the pitot tube and configured to determine a temperature of the pitot tube (Figure 2 element 21); a fault detector having an output coupled to an input of the one or more power switches (Figure 2 element 65); and a processor complex coupled to the one or more power switches and the temperature detector and configured to output the control signal to energize or de- energize at least one of the one or more heating elements through a respective at least one of the respective one or more power switches in response to at least the determined temperature of the pitot tube (Figure 2 element 41), wherein the fault detector is configured to generate and transmit over-ride signals to the one or more power switches when a fault indication is received so that the respective heating element becomes or remains energized (Column 4he line 60 – Column 5 line 2).
Regarding claim 3, McGregor discloses the above power management system wherein the pitot tube is attached to a land-based, sea-based or air-based vehicle (Column 1 lines 7-10 and Column 4 lines 60-66).
Regarding claim 4, McGregor discloses the above power management system wherein the pitot tube is attached to an aircraft (Column 1 lines 7-10 and Column 4 lines 60-66).
Regarding claim 5, McGregor discloses the above power management system wherein the fault detector is coupled to the processor complex and further configured to control the one or more power switches to energize the respective heating element if a fault is detected (Figure 2, Column 4 line 52 – Column 5 line 2).
Regarding claim 6, McGregor discloses the above power management system further comprising a power monitor coupled to the processor complex and the one or more heating elements and configured to detect a power signature indicating a status of a vehicle (Figure 2 element 47).
Regarding claim 8, McGregor discloses the above power management system wherein the processor complex, the temperature detector and the one or more power switches are communicatively coupled to each other by a communications bus (Figure 2).
 Regarding claim 9, McGregor discloses the above power management system wherein the processor complex includes a fault indication output coupled to an input of the fault detector, wherein the fault detector is configured to detect a fault in the processor complex (Figure 5 “From Logic”).
Regarding claim 11, McGregor discloses a method comprising: determining a temperature of a pitot tube; if the temperature of the pitot tube is less than a first value, transmitting a first control signal to energize at least one heating element in the pitot tube; if the temperature of the pitot tube is not less than the first value, determining if the temperature of the pitot tube is greater than a second value; if the temperature of the pitot tube is greater than the second value, transmitting a second control signal to de-energize the at least one heating element in the pitot tube (Column 3 lines 25-40); and if a fault is detected, transmitting a third control signal to over-ride a status of at least one power switch associated with the at least one heating element in the pitot tube, and energizing the at least one heating element in the pitot tube (Column 4 line 60 – Column 5 line 2).
Regarding claim 16, McGregor discloses the above method wherein the determining the temperature of the pitot tube comprises a temperature detector associated with the pitot tube determining the temperature of the pitot tube and coupling the determined temperature to a processor complex associated with the temperature detector and the pitot tube (Figure 2 element 21, Column 3 lines 25-40).
Regarding claim 17, McGregor discloses a system comprising: a vehicle (Column 1 lines 7-10 and Column 4 lines 60-66); a pitot tube attached to the vehicle; and a power management system coupled to the pitot tube (Column 2 lines 63-65), wherein the power management system comprises: one or more heating elements disposed in the pitot tube (Column 1 lines 43-50); one or more power switches, wherein each power switch of the one or more power switches is coupled to a respective heating element and configured to energize or de-energize the respective heating element in response to a control signal (Figure 2 element 13); a temperature detector coupled to the pitot tube and configured to determine a temperature of the pitot tube (Figure 2 element 21); a fault detector having an output coupled to an input of the one or more power switches (Figure 2 element 65); and a processor complex coupled to the one or more power switches and the temperature detector and configured to output the control signal to energize or de- energize at least one of the one or more heating elements through a respective at least one of the respective one or more power switches in response to at least the determined temperature of the pitot tube (Figure 2 element 41), wherein the fault detector is configured to generate and transmit over-ride signals to the one or more power switches when a fault indication is received so that the respective heating element becomes or remains energized (Column 4he line 60 – Column 5 line 2).
Regarding claim 18, McGregor discloses the above system wherein the vehicle comprises an aircraft (Column 1 lines 7-10 and Column 4 lines 60-66).
Regarding claim 19, McGregor discloses the above system wherein the pitot tube is communicatively coupled to the power management system via a communications bus (Figure 2 element 11).
Regarding claim 20, McGregor discloses the above system wherein a fault detector coupled to the processor complex and configured to control the one or more power switches to energize the respective heating element if a fault of the processor complex is detected (Figure 2 element 65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor as applied to claim 1 above, and further in view of Vadada et al. (hereinafter Vadada, US Publication Number 20190178906). 
Regarding claim 2, McGregor discloses the above power management system, but fails to teach of a data transceiver and an intra-aircraft communications bus.
However, Vadada discloses closes a similar system (Figures 1 and 2) comprising a data transceiver (Figure 2 element 36) coupled to at least the processor complex and an intra-aircraft communications bus (Figure 2 element 54).
Regarding claim 2, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power management system of McGregor with the data and communications systems of Vadada for the predictable result of informing the operator of the ambient conditions.
Regarding claim 10, McGregor as modified by Vadada discloses the above power management system further comprising a second data transceiver coupled to thefault detector and the intra- aircraft communications bus (Vadada, Figure 2second element 36).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor.
Regarding claim 7, McGregor discloses the above power management system wherein the pitot tube is connected to an air-based vehicle such as an aircraft (Column 1 lines 7-10 and Column 4 lines 60-66), but fail to teach of it being connected to a missile, guided bomb, or large caliber projectile.
However, it would have been an obvious matter of design choice to attach the pitot tube to a missile, guided bomb, or large caliber projectile, since applicant has not disclosed that attaching the pitot tube to a missile, guided bomb, or large caliber projectile solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the pitot tube attached to an airplane.
McGregor discloses the above method, but fails to explicitly teach of the signal energizing a plurality of heaters.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have several heaters, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/            Primary Examiner, Art Unit 3644